Citation Nr: 1003221	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for acquired psychiatric disabilities, including 
posttraumatic stress disorder (PTSD) and bipolar disorder, 
may be reconsidered under a merits analysis in view of prior 
unappealed February 1998 and December 1999 rating decisions.

2.  Entitlement to service connection for acquired 
psychiatric disabilities, including PTSD and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.

The Veteran testified during an informal RO hearing in 
December 2006; a conference report of the hearing is of 
record.

In September 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.  During 
the hearing, the Veteran submitted additional evidence and 
waived initial RO review.

The Board notes that Veteran's May 2004 request to reopen his 
claims specifically states that he had been diagnosed with 
PTSD and bipolar disorder.  Although a claimant may describe 
only particular mental disorders in a service connection 
claim, the claim should not necessarily be limited to those 
disorders.  Rather, VA should consider the claim as a claim 
for any mental disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim, the symptoms the claimant describes, and 
information the claimant submits or VA develops and obtains 
in connection with the claim.  The Court has indicated that a 
claimant does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the 
affliction his mental condition, however diagnosed, causes 
him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that claims for service connection for PTSD encompass claims 
for service connection for all current psychiatric 
disabilities that arise from the same symptoms).

The Board notes that, in April 2006, the Veteran stated that 
he received mental health treatment during service, and that 
his mental health problems, no matter what diagnoses 
were/are, are related to his service.  Therefore, the Board 
finds that the Veteran's May 2004 claim encompasses all of 
the Veteran's current acquired psychiatric disabilities.  The 
Board has therefore described the underlying issue as one of 
entitlement to service connection for acquired psychiatric 
disabilities, including PTSD and bipolar disorder.

The entitlement to service connection for acquired 
psychiatric disabilities, including PTSD and bipolar 
disorder, under a merits analysis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1998 RO rating decision denied entitlement to 
service connection for PTSD; the Veteran was notified of his 
appellate rights, but did not appeal the decision.

2.  A December 1999 RO rating decision denied entitlement to 
service connection for bipolar disorder; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

3.  Certain evidence received since the RO's February 1998 
and December 1999 rating decisions includes relevant official 
service department records. 




CONCLUSION OF LAW

The claim of entitlement to service connection for acquired 
psychiatric disabilities, including PTSD and bipolar disorder 
may be reconsidered under a merits analysis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's underlying claim is one of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

The Veteran filed a claim of entitlement to service 
connection for PTSD in November 1997, and for bipolar 
disorder in May 1999.  In support of his claim, the evidence 
of record contained the Veteran's service treatment records, 
service personnel records, VA treatment records, private 
treatment records, a PTSD questionnaire, and statements made 
by the Veteran, his grandmother, and his grandfather.

In a February 1998 rating decision, the RO denied entitlement 
to service connection for PTSD on the basis of lack of 
evidence showing a diagnosis of PTSD and a verifiable 
stressor.  In a December 1999 rating decision, the RO denied 
entitlement to service connection for bipolar disorder on the 
basis of lack of evidence showing the Veteran was treated for 
and/or diagnosed with bipolar disorder during service.  The 
Veteran was informed of these decisions and of his appellate 
rights with respect thereto, but he did not file timely 
notice of disagreements.  Therefore, the RO decisions became 
final.  38 U.S.C.A. § 7105(c).  Prior final decisions may be 
reopened and considered on the merits if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
In the present case, a review of the RO's January 2005 rating 
decision and the May 2007 statement of the case shows that 
the RO reopened the Veteran's claims.  The RO then denied on 
the merits, and the present appeal ensued. 

The Board notes, however, that this is a case where 
additional relevant official service department records were 
received in July 2006.  Under such circumstances, there is no 
need to undertake a new and material evidence analysis to 
determine if the claim should be reopened.  38 C.F.R. 
§ 3.156(c) specifically provides that in such a case the 
claim will be reconsidered.  Accordingly, the Board finds 
that the issue of entitlement to service connection for 
acquired psychiatric disabilities, including PTSD and bipolar 
disorder is in appellate status under a merits analysis.


ORDER

The claim of entitlement to service connection for acquired 
psychiatric disabilities, including PTSD and bipolar 
disorder, may be reconsidered under a merits analysis despite 
the prior unappealed February 1998 and December 1999 rating 
decisions.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of 
this decision.


REMAND

An August 1980 service treatment record shows that the 
Veteran reported experiencing depression and excessive worry, 
frequent trouble sleeping, and nervous trouble.  Records also 
show that the Veteran was admitted to the Fort Hood 
Alcohol/Drug Abuse Prevention and Control Program, and was 
determined to be a drug rehabilitation failure.  
Subsequently, the Veteran was discharged from service under 
Chapter 9 (alcohol other or drug abuse).

VA and private treatment records document that the Veteran 
has been diagnosed as having PTSD, bipolar disorder, and 
depression, as well as show a history of alcohol and drug 
abuse.

The Veteran has submitted statements and testified that he 
experienced psychological issues/symptoms (including anxiety 
and fear) during and since service.  The Veteran also 
reported substance abuse as a result of service.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current claimed disabilities.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  The Court has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In light of the fact that the Veteran reported depression, 
anxiety, and substance abuse during and since service, and 
that the post-service medical records document current 
psychiatric disabilities, the Board finds that the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of all current psychiatric disabilities.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran was seen by the Fort Hood 
Alcohol/Drug Abuse Prevention and Control Program from July 
1980 to September 1980.  It appears that all corresponding 
reports are not in the claims file.  Thus, it appears that 
the Veteran may have received relevant psychiatric treatment 
during service, that the associated treatment records are not 
in the claims file, and that the treatment records may be 
pertinent to his claim.  Although the claims file contains 
the Veteran's service medical and personnel records, further 
efforts should be undertaken to ensure that all such records 
have been obtained.  Additionally, the Board believes it 
appropriate to request the Veteran's records pertaining to 
his involvement with the Fort Hood Alcohol/Drug Abuse 
Prevention and Control Program.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c). 

Furthermore, it appears that all post-service medical 
treatment records may not be associated with the claims file.  
The Board observes that VA treatment records state that the 
Veteran was an inpatient at the VA Medical Center Roseburg, 
Oregon from February 26, 1981 to April 9, 1981 and from June 
11, 1985 to August 1, 1985; however, the only records 
pertaining to this inpatient treatment are two hospital 
summaries.  In addition, the 1981 VA hospital summary states 
that records were to be forwarded to the Tillamook County 
Mental health facility, and that the Veteran was to receive 
follow-up treatment from this facility.  Also, the 1985 VA 
hospital summary states that the Veteran was discharged OPT-
NSC to Carlton House, Eugene, for four months of structured 
program.  The Board observes that these records are not 
associated with the claims file.  As such, the RO should 
obtain any missing VA treatment records relevant to the 
appeal, and the Veteran should be provided another 
opportunity to authorize VA to obtain all pertinent private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from 
the Veteran, the RO/AMC should take 
appropriate action to obtain and associate 
with the claims file the Veteran's medical 
treatment records from Tillamook County 
Mental Health (2405 Fifth Street, 
Tillamook, Oregon 97141) from April 1981, 
and the Carlton House, Eugene from August 
1985 (as referenced in the Veteran's VA 
Hospital Summary records from the VA 
Medical Center Roseburg, Oregon from 1981 
and 1985, and the Veteran's April 1981 VA 
Form 21-526).  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  The RO/AMC should take appropriate 
action to obtain and associate with the 
claims any service treatment and personnel 
records that are not already incorporated 
into the claims file.  The Board is 
particularly interested in records 
regarding consultation with the Fort Hood 
Alcohol/Drug Abuse Prevention and Control 
Program (ADAPCP) from July 1980 to 
September 1980, and treatment from Sam 
Vance (the drug and alcohol counselor 
referenced in the Veteran's attachment to 
his April 1981 VA Form 21-526).  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

3.  The AMC/RO should obtain any VA 
treatment records (not already of record) 
relevant to the appeal, specifically 
including records from the VA Medical 
Center Roseburg, Oregon from February 26, 
1981 to April 9, 1981 and from June 11, 
1985 to August 1, 1985 (including records 
from the Admission and Evaluation Unit 
(AEU) and the Alcohol Treatment Unit 
(ATU)).  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

4.  The Veteran should then be scheduled 
for an appropriate VA psychiatric 
examination to ascertain the nature and 
etiology of all current psychiatric 
disabilities.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disability, the examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) that 
the psychiatric disability was manifested 
during or otherwise caused by the 
Veteran's active duty service.  

In answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.  
If PTSD is diagnosed, the examiner should 
identify the particular stressor(s) 
supporting the diagnosis.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

5.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue of entitlement to 
service connection for acquired 
psychiatric disabilities, to include PTSD 
and bipolar disorder, should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


